DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/22 has been entered. Claims 1-2, 4-8, 15-17, 19, and 25.
 
Response to Arguments
Full faith the credit has been given to the search and actions of previous examiners.
Applicant’s arguments with respect to claims 1, 7, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The art used herein is new, as 102 rejections replace some of the previous 103 rejections. It should be reiterated here (see advisory action), that the claims are heavily based on intended uses and a single step. The only step in independent claims 1 and 25 is that of “delivering electric current with an electrode…deployed outside of a central nervous system”, and “application of electrical stimulation via an electrode deployed outside of a central nervous system” in claim 7. Every other limitation is an intended result that according to the theory in the specification, the delivery of the generic electrical current/stimulation might have. This includes the limitations recited in the present participle and related to the “altering”, “changing…probability/ excitability/ parameters”, “does not block” and even “treating pain”. These intended results are what would happen as a result of the generic delivery of electrical stimulation to something outside the CNS were to occur. Method claims should comprise a series of positive active steps, taken by the inventive entity, that are listed in the present participle. If said steps are followed, they should yield any intended result claimed, unless the claims are incomplete. In other words, unless the claims are incomplete for failing to recite aspects (e.g. steps, parameters) that are sufficient to yield the recited intended results, if the prior art meets the only positively recited active steps taken by the inventive entity, they should yield the intended results claimed. Arguments to the contrary would indicate that something essential is missing from the claims, which could possibly result in 112 rejections. Thus, the argument that the previous 103 combination did not meet the “changing …a probability” limitation is not persuasive, as meeting the actual steps should meet any intended results. Applicant is reminded that the claims are read under the broadest reasonable interpretation, it is improper to read limitations from the specification into the claims during proceedings before the PTO [In re Winkhaus, 527 F. 2d 637, 188 USPQ 129 (CCPA 1975)], and limitations from the specification are not read into the claims [In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)]. The specification may be used as additional evidence, but as long as said steps are met, the claims are met. In addition, reading the specification does not add much more to the step of delivering an electrical current outside the CNS. The specification refers to a theory of what would happen if a subthreshold stimulation is applied near peripheral tissue nerves. The ranges of parameters presented in the specification are of the type “subthreshold” (par. 2), “any form of electrical stimulation (e.g., charge, current, and/or voltage controlled stimulation)” (par. 51), “any… frequency” (par. 73), “any shape” (par. 76), and “any of the various current implementations and practices known in the art” (par. 114). Thus, it appears that the disclosure gives more emphasis to intended results and the theories behind these, than to the actual steps of achieving them. The specifics of the actual steps and parameters are presented more as non-essential aspects that are known in the art. Both the breadth of the only active step in the claims and the lack of specific limiting parameters regarding the steps in the specification, contribute to the claims being met by a wide range of art. Following the only active step in the claim should yield the intended results, else the claims are incomplete. Also, following the “subthreshold” or the “any form/frequency/shape” known in the prior art, of the specification, should meet the claims, else there are 112a issues in the disclosure. As to the previous prior art in the 103 combination, Lee does disclose subthreshold peripheral nerve stimulation (par. 40) and that is sufficient to meet both the active step in the claims (ie. delivering electric current outside the CNS), as well as the specification (e.g. par. 2, 51,73,76,114). However, where 102 references exist, these take precedence. In accordance with the above, the instant claims would be met by a wide variety of prior art (see 892 form attached to this action) with an electrode outside the CNS (including any peripheral subthreshold stimulation, any pre-pulsing sequence to change the threshold, any disruptive stimulation that blocks local activation of neurons, PNS, PNFS, TENS, DC stimulation, even CNS with an electrode outside the CNS etc.). Gliner is merely one of the 102 references applicable to the instant claims.  
Claim Objections
Claims 1-2, 4-8, 15-17, 19 and 25 objected to because of the following informalities:  1) Claims 1, 7, and 25 do not preclude “interpulse intervals” of a single action potential (“one action potential”), which is contradictory and should be corrected, 2) In claims 15, and 19, do not preclude “frequency” of a single action potential (“one action potential”) and should be corrected.  Appropriate correction is required.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8, 15-17, 19 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Regarding Claim 1, the first sentence is a run on sentence that creates at least two ambiguities: a) in “through an electrode altering transmission”, it is unclear whether the transmission is “electrode altering” (i.e. causing the electrode to change) or if the “altering transmission” is the result of “delivering” current, and b) it is unclear whether the “delivering electric current” happens “in one peripheral nerve tissue”, or the “in one peripheral tissue” refers to the “production of action potentials” alone. Which raises another question. If the “delivering electric current” is not limited to happen to the peripheral nerve tissue, then where is the current delivered? This makes that sentence incomplete. 
All of the above also apply to Claim 25 for the “central nervous system altering transmission” and the first run on clause. 
When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential.  For examination purposes, under the broadest reasonable interpretation, the claims do not require that the electric current/stimulation is delivered somewhere specifically, only that the electrode is deployed outside of a CNS.
2) In Claim 4, “the neural targets” lack clear antecedent basis.
3) Regarding Claim 8, “the features” lack clear antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7-8, 15-17, 19 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20040158298 Gliner.

Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency [Ex parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993)]. Furthermore, when the prior art meets the claimed steps, any intended results should also be met, else the claims are incomplete for failing to disclose an aspect essential to the invention.

	The only step in the claimed method that is performed by the inventive entity is delivering electric current/stimulation with an electrode deployed outside the CNS. The “altering transmission and production”, “causes changes”, for “treating pain” etc. are all intended results of the step of delivering electric current. Performing this step should yield all intended results, else some essential step or parameter is missing from the claims. Additionally, but not required by the claims, the specification attributes the intended results to any of the following parameters:  “subthreshold” (par. 2), “any form of electrical stimulation (e.g., charge, current, and/or voltage controlled stimulation)” (par. 51), “any… frequency” (par. 73), “any shape” (par. 76), and “any of the various current implementations and practices known in the art” (par. 114). Thus, these too should be sufficient to achieve the intended results. 
	
	Regarding Claim 1, Gliner discloses a method of treating pain (e.g. par. 10: enhancing plasticity to treat pain) comprising: 
	delivering electric current through an electrode (e.g. par. 56: peripheral sub-threshold stimulation; Fig. 7: steps 772, 782, 790) altering transmission and production of action potentials in one peripheral nerve fiber (e.g. par. 58 and Fig. 7: changes to plasticity and excitability) without directly stimulating an action potential in the peripheral nerve tissue (e.g. par. 58: subthreshold stimulation during treatment; Fig. 7: steps 772, 782, 790), wherein the electrode is deployed outside of a central nervous system (e.g. par. 56: peripheral stimulation); and wherein the electric current causes changes in probability of one action potential occurring (e.g. par. 58 and Fig. 7: changes to plasticity and excitability), changes in excitability of one nerve (e.g. par. 58 and Fig. 7: changes to plasticity and excitability), and changes to interpulse interval, of one action potential    (e.g. par. 58 and Fig. 7: changes to plasticity and excitability, including changing the threshold for an action potential to be fired thus changing the probability and frequency of firing to the same stimuli; also one action potential does not have an interpulse interval) and wherein the electrical current does not block efferent signals and motor nerve signals (e.g. par. 56, 58: peripheral subthreshold stimulation would not trigger any action potential). Also, see interpretation notes above. The peripheral subthreshold stimulation therapy of Gliner teaches the only step that is performed in the method by the inventive entity, it also meets the subthreshold stimulation that Applicant discloses as the parameter used to achieve the intended results, thus the claims are met by Gliner. 
  	Regarding Claim 2, Gliner discloses the method of claim 1, wherein the electrical current does not cause a perception of paresthesias (e.g. par. 56, 58: peripheral subthreshold stimulation would not trigger any action potential) 

	Regarding Claim 7, Gliner discloses a method of treating pain (e.g. par. 10: enhancing plasticity to treat pain) comprising: 
	altering transmission of action potentials in one peripheral nerve fiber by:  changing a probability of one action potential occurring (e.g. par. 58 and Fig. 7: changes to plasticity and excitability);  changing excitability of a nerve of said peripheral nerve tissue (e.g. par. 58 and Fig. 7: changes to plasticity and excitability); and changing interpulse interval, of one action potential (e.g. par. 58 and Fig. 7: changes to plasticity and excitability, including changing the threshold for an action potential to be fired thus changing the probability and frequency of firing to the same stimuli; also one action potential does not have an interpulse interval) through application of electrical stimulation via an electrode deployed outside of a central nervous system (e.g. par. 56: peripheral sub-threshold stimulation; Fig. 7: steps 772, 782, 790) and wherein the electrical current does not block efferent signals and motor nerve signals (e.g. par. 56, 58: peripheral subthreshold stimulation would not trigger any action potential).  
	Regarding Claim 8, Gliner discloses the method of claim 7 wherein the features are at least one selected from depolarization or hyperpolarization (par. 58 and Fig. 7: changes to plasticity and excitability and threshold, and these two are the two mechanisms of threshold changes).  
	Regarding Claim 15, Gliner discloses the method of claim 1, wherein the electric current causes changes to a frequency of one action potential (e.g. par. 58 and Fig. 7: changes to plasticity and excitability, including changing the threshold for an action potential to be fired thus changing the probability and frequency of firing to the same stimuli; also one action potential does not have a frequency).  
	Regarding Claim 16, Gliner discloses the method of claim 1, wherein the electric current causes changes to features, of one action potential (e.g. par. 58 and Fig. 7: changes to plasticity and excitability, including changing the threshold for an action potential to be fired thus also changing the probability and frequency of firing to the same stimuli; also one action potential does not have a frequency).
	Regarding Claim 17, Gliner discloses t{10285789: }3he method of claim 16, wherein the electric current causes changes to pattern of one action potential (e.g. par. 58 and Fig. 7: changes to plasticity and excitability, including changing the threshold for an action potential to be fired thus also changing the probability and frequency of firing to the same stimuli; also one action potential does not have a frequency).  

	Regarding Claim 19, Gliner discloses t{10285789: }3he method of claim 1, wherein the electric current causes changes to a frequency of one action potential and changes to features, of one action potential (e.g. par. 58 and Fig. 7: changes to plasticity and excitability, including changing the threshold for an action potential to be fired thus also changing the probability and frequency of firing to the same stimuli; also one action potential does not have a frequency).  

	Regarding Claim 25, Gliner discloses a method of treating pain (e.g. par. 10: enhancing plasticity to treat pain) comprising: 
	delivering electric current via an electrode deployed outside of a central nervous system (e.g. par. 56: peripheral sub-threshold stimulation; Fig. 7: steps 772, 782, 790) altering transmission and production of action potentials in one peripheral nerve fiber (e.g. par. 58 and Fig. 7: changes to plasticity and excitability) without directly stimulating an action potential in the peripheral nerve tissue (e.g. par. 56, 58: peripheral subthreshold stimulation would not trigger any action potential); and wherein the electric current causes: changes in probability of one action potential occurring (e.g. par. 58 and Fig. 7: changes to plasticity and excitability); changes in excitability of a nerve (e.g. par. 58 and Fig. 7: changes to plasticity and excitability); and changes to interpulse interval, of one action potential  (e.g. par. 58 and Fig. 7: changes to plasticity and excitability, including changing the threshold for an action potential to be fired thus changing the probability and frequency of firing to the same stimuli; also one action potential does not have an interpulse interval) {10285789: }4and wherein the electrical current does not block efferent signals and motor nerve signals (e.g. par. 56, 58: peripheral subthreshold stimulation would not trigger any action potential).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gliner, as applied to Claim 1, in view of US 8380318 by Kishawi.
	Regarding Claims 4-5, Gliner teaches the method of claim 1, yet does not explicitly disclose that the electode is positioned to stimulate a glial cell, and thus does not explicitly disclose that the electrical current alters action potentials in the neural targets via activation, inactivation, excitation, or suppression of a glial cell. However, Kishawi teaches an analogous subthreshold stimulation method for the treatment of pain, wherein glial cells of peripheral nerve tissue are stimulated (abstract;2:36-51;3:1-10;5:6-12;7:13-40;8:1-25). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate stimulation of glia in a method according to the teachings of Gliner, as taught by Kishawi, in order to improve neuronal functioning and thus treat pain, as suggested by Kishawi (7:13-40; 8:1-25). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gliner, as applied to Claim 1, in view of NPL by Rauck et al., Treatment of Post-Amputation Pain With Peripheral Nerve Stimulation, Neuromodulation 2014; 17: 188–197
Regarding Claim 6, Gliner teaches the method of claim 1, yet does not explicitly disclose wherein the electrical current is delivered through an electrode located 1.0 mm or more away from the nerve tissue. However, Rauck teaches an analogous peripheral nerve stimulation to treat pain, wherein the electrode is positioned 5-30 mm from the target nerve (page 189, column 2, paragraph 3; page 192, column 2, paragraph 1). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to place the electrode 5-30 mm from the target nerve in a method according to the teachings of Gliner, as taught by Rauck, as this would predictably yield neural stimulation, and furthermore Rauck suggests that this would enhance the selective stimulation of target fibers compared to non target fibers (page 189, column 2, paragraph 3; page 192, column 2, paragraph 1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        

MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792